Citation Nr: 0004267	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  98-08 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of a left ankle injury, currently rated 0 percent 
disabling, to include whether the rating reduction from 10 
percent to 0 percent disabling, effective June 1, 1998, was 
proper.

2.  Entitlement to service connection for cancer of the soft 
palate secondary to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The veteran served on active duty for training from May 1977 
to August 1977, and on active duty from July 1985 to May 
1990.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied the 
veteran entitlement to service connection for cancer of the 
soft palate secondary to ionizing radiation; and from a March 
1998 rating decision which reduced the appellant's disability 
rating for his service-connected residuals of a left ankle 
fracture from 10 to 0 percent disabling.


FINDINGS OF FACT

1.  VA examination in October 1997 showed 20 degrees 
dorsiflexion and 45 degrees plantar flexion of the left ankle 
without x-ray evidence of arthritis.  

2.  Improvement in disability due to residuals of left ankle 
fracture was shown at VA examination in October 1997, at 
which time the veteran had increased range of motion of the 
ankle than demonstrated on previous examination.

3.  The veteran currently has residuals of cancer of the soft 
palate.

4.  The veteran claims occupational exposure to ionizing 
radiation during service.


CONCLUSIONS OF LAW

1.  The criteria for restoration of the 10 percent rating for 
residuals of a left ankle fracture, reduced to 0 percent 
disabling, effective June 1, 1998, have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.105(e), 
3.343, 4.1, 4.2, 4.10, 4.72 Diagnostic Codes 5270 (1999).

2.  The criteria for an increased (compensable) rating for 
residuals of a left ankle fracture have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Codes 
5003, 5010, 5270 (1999).

3.  The claim of entitlement to service connection for cancer 
of the soft palate is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

INCREASED RATING

The veteran has presented a well grounded claim for an 
increased disability evaluation for his service-connected 
ankle disability within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  In addition, the facts relevant to the issue on 
appeal have been properly developed and the statutory 
obligation of the VA to assist the veteran in the development 
of his claim has been satisfied.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

A VA examination was conducted in February 1994.  The veteran 
provided a history of left ankle fracture during service which 
was treated with a cast for approximately 6 weeks.  
Examination of the left ankle revealed no evidence of redness, 
heat or swelling.  The veteran had 5 degrees of dorsiflexion 
and 35 degrees of planter flexion.  He had tenderness to 
palpation over the lateral aspect of the ankle.  He performed 
satisfactory heel and toe walk and was able to squat and arise 
again.  X-rays revealed slight soft tissue swelling with no 
other significant abnormality noted.  

The veteran was granted service-connection for residuals of a 
left ankle fracture in March 1994, and assigned a 0 percent 
rating.  The veteran appealed the 0 percent disability rating 
assigned and the Board found that entitlement to a 10 percent 
disability rating was warranted in a March 1997 decision.   
The Board's decision was effectuated by final rating decision 
in March 1997 that granted the 10 percent rating effective 
from January 18, 1994.  The veteran filed for an increased 
rating in October 1997.  

VA outpatient treatment records dated from November 1995 to 
October 1997 were negative for any complaints or findings 
referable to the veteran's left ankle.

A VA joints examination was conducted in October 1997.  The 
veteran reported a history of a fracture of the left ankle 
during service.  He complained of swelling and pain in his 
ankle.  He claimed that he could not stand for longer than 15 
minutes before he had to sit down.  He ambulated without a 
cane or crutch.  The examiner observed no swelling or 
deformity of the left foot or ankle.  He had a very low 
longitudinal arch in both feet.  He ambulated with a normal 
gait.  He had 20 degrees of dorsiflexion and 45 degrees of 
plantar flexion in his left ankle.  He had normal subtalar 
motion.  He was tender over the lateral malleolus.  He had no 
talar tilt with varus or valgus stress.  The anterior drawer 
test was negative.  Posterior tibial pulse could not be 
palpated, but a dorsalis pedis pulse was palpable.  He had no 
corns or calluses.  

X-rays revealed that the fracture must have healed in 
anatomic position and alignment because it was no longer 
evident.  He had no narrowing of the articular cartilage, 
subchondral sclerosis or osteophyte formation to suggest 
traumatic arthritis.  The impression was status post healed 
fracture, left ankle without residual physical impairment.

VARO proposed to reduce the veteran's rating in a January 
1998 rating decision, and he was notified of the proposal by 
letter.  VARO subsequently reduced the veteran's rating for 
residuals of a left ankle fracture from 10 to 0 percent 
disabling in a March 1998 rating decision, effective June 1, 
1998.

Arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Code 5010.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriated diagnostic codes for the specific 
joint or joints involved.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion. 

For moderate limitation of motion of the ankle, a 10 percent 
disability rating is warranted; a 20 percent disability 
rating is warranted for marked limitation of motion.  
38 C.F.R. § 4.71a, Code 5271.  

Ankylosis of the ankle in planter flexion, less than 30 
degrees, warrants 20 percent disability rating; a 30 percent 
disability rating is warranted for ankylosis in plantar 
flexion, between 30 and 40 degrees, or in dorsiflexion, 
between 0 and 10 degrees; and a 40 percent disability rating 
is warranted for ankylosis of the ankle in plantar flexion at 
more than 40 degrees, or in dorsiflexion at more than 10 
degrees or with abduction, adduction, inversion or eversion 
deformity.  38 C.F.R. § 4.71 Diagnostic Code 5270.

The Board will first address the matter of the propriety of 
the rating reduction from 10 to 0 percent, effective from 
June 1998.  Congress has provided that a veteran's disability 
rating shall not be reduced unless an improvement in the 
disability is shown to have occurred.  38 U.S.C.A. § 1155.  
Generally, when reduction in the evaluation of a service-
connected disability or employability status is contemplated 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary must 
be notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor.  
The beneficiary must be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at the present level.  38 C.F.R. § 3.105(e) 
(1999).

In the case at hand, the Board notes that the VARO notified 
the appellant of its proposal to reduce his service-connected 
evaluation in January 1998.  He was informed that he had 60 
days from the date of the notification letter in which to 
submit additional evidence before the proposed reduction 
would be implemented, and that he could request a hearing.  
The record reflects that, following notification to the 
veteran, no additional evidence was submitted.  In March 
1998, VARO confirmed the proposed reduction, effective June 
1, 1998.  

The provisions of subsections (a) and (b) of 38 C.F.R. § 
3.344 articulate specific procedural requirements for the 
reduction of established and stable disability evaluations, 
which apply only to cases where the rating is in effect for 
five years or more.  In the case of disability ratings which 
have existed for less than five years, such protection 
specifically does not apply.  38 C.F.R. § 3.344(c) (1999).  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant reduction in rating.

In this case, the appellant's 10 percent evaluation for 
residuals of a left ankle fracture was established effective 
from January 1994.  The reduction to 0 percent was effective 
June 1, 1998. Therefore, because the 10 percent rating was 
not in effect for more than five years, the requirements of 
38 C.F.R. § 3.344(a) and (b) are not for application.  Thus, 
the sole issue presently before the Board under 38 C.F.R. § 
3.344(c) is whether the October 1997 VA examination, on which 
the RO's January 1998 rating determination was based, 
disclosed improvement in the appellant's service-connected 
ankle disability so as to warrant reduction to 0 percent.

The Board is of the opinion that as of the October 1997 VA 
examination, improvement in the service-connected residuals 
of a left ankle fracture were demonstrated.  When compared to 
the previous evidence of record, the October 1997 VA 
examination revealed increased range of motion of the 
veteran's ankle with no x-ray evidence of fracture residuals.  
In fact, motion of the ankle was normal.  38 C.F.R. § 4.71a, 
Plate II.  Accordingly, a higher rating than the 0 percent 
currently in effect was not warranted. 

The veteran had 20 degrees dorsiflexion and 45 degrees 
plantar flexion with normal subtalar motion and no x-ray 
evidence of arthritis.  This is no more than slight 
limitation of motion that is noncompensable under the 
appropriate diagnostic codes outlined above. A 0 percent 
rating is warranted for this limitation of motion.  Further, 
as there is no x-ray evidence of arthritis with 
noncompensable limitation of 

motion, a 10 percent disability is not warranted under 
38 C.F.R. § 4.71a, Code 5010.

In view of the normal range of motion of the ankle currently 
shown, the Board concludes that no more than a 0 percent 
disability rating is warranted for the veteran's service-
connected residuals of a left ankle fracture. 


SERVICE CONNECTION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

The veteran was diagnosed with cancer of the soft palate in 
November 1995.  "Any other Cancer" is listed as a 
radiogenic disease at 38 C.F.R. § 3.311(b)(2)(xxiv).  He 
claims the occupational exposure to ionizing radiation during 
service, particularly when he worked in "Nuclear Biological 
Chemical Training and Readiness" where he was exposed to 
several chemicals and radioactive elements.  His claim is 
plausible and requires further development pursuant to 
38 C.F.R. § 3.311(a)(1)(iii) (1999). 

ORDER

Restoration of the 10 percent disability rating for residuals 
of a left ankle fracture effective June 1, 1998, is denied.

An increased (compensable) rating for service-connected 
residuals of a left ankle fracture is denied. 

The claim of entitlement to service connection for cancer of 
the soft palate is well grounded.  To this extent only, the 
appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
cancer of the soft palate is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Board notes that there is no Record of Occupational 
Exposure to Ionizing Radiation (DD Form 1141) associated with 
the service medical records in the veteran's claims folder.  
It is unclear whether the DD Form 1141 has been requested.  
M21-1, Part III, Change 74 (April 30, 1999) requires that if 
the DD Form 1141 is not found, a written request with 
identifying data should be directed to the Army Radiation 
Standards and Dosimetry Lab.  Then, all relevant records 
should be forwarded to the Under Secretary for Health for 
further development pursuant to 38 C.F.R. § 3.311(a)(1)(iii).  
This has not been accomplished, thus requiring remand for 
further development.

Accordingly, this case is REMANDED for the following action: 

1. The RO should request a copy of the 
veteran's Record of Occupational Exposure 
to Ionizing Radiation (DD Form 1141) from 
the service department.  If the service 
record of occupational exposure to 
ionizing radiation is not found, the RO 
should prepare a written request to:

Army Radiation Standards and 
Dosimetry Lab
Dosimetry Branch
ATTN: AMSAM-TMD-SR-D
Bldg. 5417
Redstone Arsenal, AL 35898-5000

The request should contain the necessary 
identifying data.

2.  Following completion of the above, 
the RO should forward all records which 
may contain information pertaining to the 
veteran's radiation dose in service to 
the Under Secretary for Health for 
development pursuant to 38 C.F.R. 
§ 3.311(a)(2)(iii).  Any further 
development required by 38 C.F.R. § 3.311 
should be undertaken.

3.  Finally, the RO should readjudicate 
the veteran's claim for service 
connection considering 38 C.F.R. § 3.311.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 



